       3:20-cv-02930-JMC        Date Filed 03/05/21        Entry Number 36     Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

                                                )           Case No.: 3:20-mn-02972-JMC
                                                )
    IN RE: BLACKBAUD, INC.,                     )                 MDL No. 2972
    CUSTOMER DATA BREACH                        )
    LITIGATION                                  )        CASE MANAGEMENT ORDER NO. 6
                                                )       (PROTOCOL FOR COMMON BENEFIT
                                                )             WORK AND EXPENSES)
                                                )

THIS DOCUMENT RELATES TO: ALL ACTIONS

        By this Order, the following protocol shall govern all common benefit work and expenses

in this action, including, among other issues, the exercise of billing judgment; the maintenance of

contemporaneous, detailed time records; the periodic reporting of fees, expenses, and/or costs;

staffing; and rules for attendance at court hearings.1

I.      ADOPTION OF CASE MANAGEMENT PROTOCOLS FOR COMMON
        BENEFIT WORK

        The court hereby adopts the following guidelines for the management of case-staffing,

timekeeping, cost reimbursement, and related common benefit issues. The recovery of common

benefit attorneys’ fees and cost reimbursements will be limited to “Participating Counsel.”

“Participating Counsel” shall be defined as Co-Lead Counsel, Liaison Counsel, Chair of the

Plaintiffs’ Steering Committee, and members of the Plaintiffs’ Steering Committee (Chair of the

Plaintiffs’ Steering Committee and the members of the Plaintiffs’ Steering Committee are

collectively referred to as the “PSC”) (See ECF No. 35), as well as non-leadership counsel, as

authorized by Co-Lead Counsel or approved by the court to perform common benefit work at the



1
  Nothing in this Order shall be interpreted to affect any proceedings other than those involving
the authorities, duties, responsibilities, guidelines, and rules of and for Plaintiffs’ counsel, as
discussed herein.
                                                    1
       3:20-cv-02930-JMC        Date Filed 03/05/21       Entry Number 36        Page 2 of 17




direction of Co-Lead Counsel or the court pursuant to Case Management Order No. 5 (“CMO No.

5”).

        If and to the extent that this litigation is certified as a class action under Federal Rule of

Civil Procedure 23 and resolved, by judgment after trial or settlement, any award of fees and costs

for common benefit work will be governed by the standards and procedures set forth in Rule 23,

including Rule 23(h). In any event, no award or payment of common benefit fees or costs shall be

made without this court’s approval.

        Participating Counsel shall be eligible to receive an award of common benefit attorneys’

fees and an award of costs and expenses only if the time expended, costs incurred, and activity in

question were (a) for the common benefit of Plaintiffs; (b) timely submitted; and (c) reasonable

in the determination of Co-Lead Counsel and ultimately the court. Costs or expenses that fall

within the limitations set forth herein shall not be deemed presumptively reasonable, and the court

retains its discretion to evaluate any costs or expenses submitted by counsel for reasonableness.

        Participating Counsel, as defined above, shall agree to the terms and conditions herein,

including submitting to this court’s jurisdiction and agreeing that this court has plenary

authority regarding the award and allocation of common benefit attorneys’ fees and award of

expenses in this matter.

        Any counsel seeking an award of fees and expenses for work in this action will submit to

Co-Lead Counsel monthly common benefit time and expense submissions. Co-Lead Counsel

shall audit such submissions for compliance with the directives set forth in this Order, and inform

Participating Counsel when their submissions do not comply with the directives set forth in this

Order. Co-Lead Counsel’s auditing responsibility notwithstanding, the ultimate determination of

what is compensable common benefit work, and the extent or rate at which it is compensable, is



                                                  2
     3:20-cv-02930-JMC          Date Filed 03/05/21      Entry Number 36         Page 3 of 17




within the discretion of the court. In the event that Participating Counsel are unsure if the action

they are about to undertake is considered common benefit work, they shall ask Co-Lead Counsel

in advance as to whether such time or expense may be compensable. Beginning on April 30,

2021, Co-Lead Counsel and Liaison Counsel shall submit in camera quarterly reports to the court

reflecting hours billed in this matter by all Plaintiffs in accordance with the court’s directive set

forth in CMO No. 5. This protocol covers those submissions.

       A.      Compensable Common Benefit Work

       “Common Benefit Work” includes all work done and expenses incurred that inure to the

common benefit of Plaintiffs in this MDL. All services rendered on behalf of the Class must be

specifically authorized by Co-Lead Counsel in writing prior to work being performed. Submission

of monthly time reports and expenses does not constitute acceptance of the reported time and

expenses.

       Examples of compensable and non-compensable work include, but are not limited to:

       •       Co-Lead Counsel/PSC/Liaison Counsel Meetings: Co-Lead Counsel, PSC
               members, and Liaison Counsel shall use their discretion to limit the number of
               conference calls and group meetings that include multiple counsel. They shall also
               use their discretion to limit participation to indispensable attendees.
       •       Consolidated Pleadings and Briefs: (i) factual and legal research and preparation
               of consolidated class action complaints and related briefing; (ii) responding to
               inquiries from class members; (iii) communications with clients in response to Co-
               Lead Counsel’s requests regarding proposed class representatives; (iv) comments
               and suggestions regarding the consolidated class action complaints and briefs; and
               (v) class-related issues and briefing related thereto are compensable.
       •       Depositions: While it is impracticable to impose inflexible rules to cover every
               conceivable situation, Co-Lead Counsel shall exercise discretion, judgment, and
               prudence to designate the appropriate number of attorneys to participate in any
               given deposition commensurate with the nature of that deposition, so as to avoid
               over-staffing. Thus, for example, the deposition of a causation expert proffered by
               Defendants would typically justify the assignment of more attorneys than would
               the defense of the deposition of one of Plaintiffs’ fact witnesses, which would
               typically require one or two attorneys and one paraprofessional. Time and expenses
               for Participating Counsel not designated as one of the authorized questioners or
               otherwise authorized to attend the deposition by Co-Lead Counsel may not be


                                                  3
3:20-cv-02930-JMC      Date Filed 03/05/21       Entry Number 36        Page 4 of 17




       considered Common Benefit Work but, rather, considered as attending on behalf of
       such counsel’s individual clients. Unnecessary attendance by counsel may not be
       compensated in any fee application to the court.
 •     Periodic MDL Status Conferences: The court intends to hold periodic status
       conferences to ensure that the litigation moves forward efficiently, and that legal
       issues are resolved through formal rulings or guidance from the court. Individual
       attorneys are free to attend any status conference held in open court to stay up-to-
       date on the status of the litigation, but except for Co-Lead Counsel, Liaison
       Counsel, and members of the PSC (or their designees), attending and listening to
       such conferences is not compensable Common Benefit Work. All attorneys have
       an obligation to keep themselves informed about the litigation so that they can best
       represent their respective clients. Mere attendance at a status conference by non-
       participating counsel absent approval by Co-Lead Counsel will not be considered
       common benefit time, and expenses incurred in relation will not be considered
       common benefit expenses. The attorneys designated by Co-Lead Counsel to
       address issues that will be raised at a given status conference or requested by Co-
       Lead Counsel to be present at a status conference are working for the common
       benefit, and their time will be considered common benefit. Similarly, any attorney
       whose attendance at a status conference is specifically requested by the court (or
       by any other judge presiding over this matter or court-appointed Special Master) to
       address a particular issue may submit his or her time and expenses for such
       attendance for evaluation as Common Benefit Work.
 •     Identification and Work-Up of Experts: If a Participating Counsel retains an
       expert without the knowledge and approval of Co-Lead Counsel, time and expenses
       attributable to the same may not be approved as Common Benefit Work. On the
       other hand, communications with and retention of experts with the knowledge and
       approval of Co-Lead Counsel will be considered common benefit time.
 •     Attendance at Seminars: Except as approved by Co-Lead Counsel, attendance at
       seminars (e.g., American Association for Justice Section Meetings, Mass Torts
       Made Perfect, Harris Martin, and similar seminars and Continuing Legal Education
       programs) shall not qualify as Common Benefit Work, and the expenses pertaining
       thereto shall not qualify as common benefit expenses.
 •     Discovery and Document Analysis: Only discovery and document analysis
       authorized by Co-Lead Counsel and assigned to an attorney or law firm will be
       considered Common Benefit Work. If a firm/attorney elects to analyze documents
       that have not been assigned to them by Co-Lead Counsel, that review may not be
       considered Common Benefit Work. Descriptions associated with “document
       analysis” or “document review” should contain sufficient detail to allow those
       reviewing the time entry to generally ascertain what was reviewed. The
       descriptions should include, for example, the custodian of the document, search
       query, and/or number of document folders reviewed.
 •     Review of Court Filings and Orders: All attorneys have an obligation to keep
       themselves informed about the litigation so that they can best represent their
       respective clients, and review of briefs and filings made and orders entered in this
       litigation is part of that obligation. Only Participating Counsel, and those attorneys
       working on assignments therefrom that require them to review, analyze, or


                                         4
     3:20-cv-02930-JMC          Date Filed 03/05/21       Entry Number 36          Page 5 of 17




                summarize those filings or orders in connection with their assignments, are doing
                so for the common benefit. All other counsel are reviewing those filings and orders
                for their own benefit and that of their respective clients and such review will not be
                considered Common Benefit Work.
       •        Emails and Correspondence: Except for Participating Counsel appointed by the
                court and their assigned attorneys and staff, time recorded for reviewing emails and
                other correspondence is not compensable unless germane to a specific task being
                performed by the receiving or sending attorney or party that is directly related to
                that email or other correspondence and that is for the common benefit of plaintiffs.
                Thus, for example, review of an email or other correspondence sent to dozens of
                attorneys to keep them informed on a matter on which they are not specifically
                working is not compensable as Common Benefit Work.

       Do not report time for work that has not been authorized in writing by Co-Lead Counsel in

advance of doing so. Complying with the activity category requirements and other guidelines

above is a necessary, but not sufficient, condition for the time being accepted.

       B.       Travel Limitations

       Only reasonable expenses will be reimbursed. Except in unusual circumstances approved

by Co-Lead Counsel, all travel reimbursements are subject to the following limitations:

            •     Airfare: For routine domestic flights, only the price of a refundable, safe, and
                  convenient coach fare seat or its equivalent will be reimbursed unless approved
                  by Co-Lead Counsel. For international travel or transcontinental flights with a
                  total duration exceeding four hours, business class, or if business class is not
                  available, first class, may be reimbursed at Co-Lead Counsel’s discretion. Any
                  unusual circumstances must be approved by Co-Lead Counsel.
            •     Hotel: Hotel room charges for the average available room rate of a reasonable
                  business hotel will be reimbursed. Unusually high hotel charges may be
                  reviewed by Co-Lead Counsel and disallowed.
            •     Meals: Meal expenses must be reasonable. Unusually large meal expenses
                  may be reviewed by Co-Lead Counsel and disallowed.
            •     Cash Expenses: Miscellaneous cash expenses for which receipts generally are
                  not available (e.g., tips, luggage handling) will be reimbursed up to $50.00 per
                  trip, as long as the expenses are properly itemized.
            •     Automobile Rental: Automobile rentals must be reasonable for the date and
                  location of the rental. Unusually high car rental charges may be reviewed by
                  Co-Lead Counsel and disallowed.
            •     Mileage: Mileage claims must be documented by stating origination point,
                  destination, and total actual miles for each trip. The rate will be the
                  maximum rate allowed by the Internal Revenue Service.


                                                  5
     3:20-cv-02930-JMC            Date Filed 03/05/21      Entry Number 36       Page 6 of 17




          C.       Non-Travel Limitations

               •     Long Distance, Conference Call, and Cellular Telephone Charges:
                     Common benefit long distance, conference call, and cellular telephone charges
                     are to be reported at actual cost.
               •     Shipping, Overnight, Courier, and Delivery Charges: All claimed common
                     benefit shipping, overnight, courier, or delivery expenses must be documented
                     with bills showing the sender, origin of the package, recipient, and destination
                     of the package. Such charges are to be reported at actual cost.
               •     Postage Charges: Common benefit postage charges are to be reported at
                     actual cost.
               •     Telefax Charges: Common benefit fax charges (if any) shall not exceed $0.50
                     per page.
               •     In-House Photocopy: The maximum charge for common benefit in-house
                     copies is $0.15 per page.
               •     Computerized Research (i.e. Lexis, Westlaw, or Bloomberg): Claims for
                     Lexis, Westlaw, Bloomberg, or other computerized legal research expenses
                     should be in the actual amount charged to the firm and appropriately allocated
                     for these research services.

          No entry should contain more than one category of expense when practical, and no entry

should have more than one expense category code assigned to it. If, on the same day, one person

incurs two expenses that fall into two different categories, then there should be two separate entries

for that person for that date, each with the appropriate expense description and category code.

Similarly, when practical, no listed expense entry should include expenses incurred by more than

one person. If multiple people incur the same expense for the same category, then generally there

should be a separate entry for each person, unless a single person paid the expense for multiple

people.

          Every expense entry should be as detailed and specific as reasonably practical.

Descriptions such as “Filing and Service Fees,” “Service of Process,” “Plane Ticket,”

“Investigation Fees,” “Hearing Transcript,” and “Deposition Services” are not sufficient. Every

entry must describe the task for which the expense was incurred in enough detail to reasonably

identify what the expense was, who incurred it, why it was incurred, and how it related to Common


                                                   6
     3:20-cv-02930-JMC         Date Filed 03/05/21      Entry Number 36        Page 7 of 17




Benefit Work. Expense entries without sufficient detail may be rejected at Co-Lead Counsel’s

discretion.

       Attorneys shall provide receipts for all expenses with their time submissions unless they

choose to hold them. All expenses must be supported by receipts or they will be disallowed.

Attorneys will be required to provide receipts for all expenses. Each firm must retain receipts

along with their expense submissions, in PDF form. Credit card receipts (not the monthly

statements) are an appropriate form of verification. Hotel costs must be proven with the full hotel

invoice. The description of unclaimed expenses on expense invoices may be redacted.

       D.      Common Benefit Timekeeping Protocols

               1.      Recording Requirements

       All time must be accurately and contemporaneously maintained. Participating Counsel

shall keep contemporaneous billing records of the time spent in connection with Common Benefit

Work on this MDL, indicating with specificity the hours (in tenth-of-an-hour increments) and

billing rate, along with a description of the particular activity (such as “conducted deposition of

John Doe”). Descriptions must bear sufficient detail to identify the precise task and how it related

to Common Benefit Work. Individuals identified in time descriptions must be described by at

least their first initial and last name, not by initials. “John Doe” is preferred; “J. Doe” is

acceptable; and “JD” is unacceptable. Each time entry must be categorized using one of the

categories in Exhibit A. In general, when possible, a more specific category should be used in

place of a more general category. Under no circumstances should a submitting firm make up new

categories for use in its submission. All time entries for Participating Counsel must indicate the

name of the Co-Lead Counsel approving the Common Benefit Work described therein, unless




                                                 7
     3:20-cv-02930-JMC        Date Filed 03/05/21      Entry Number 36          Page 8 of 17




such approval is not required given the nature of the task in relation to Participating Counsel’s

court-appointed duties, including those detailed in CMO No. 5 or other instruction by the court.

       While the categories are generally self-explanatory, below are some further explanations

of some of the categories that may have the potential for the most confusion.

       1.     Co-Lead/PSC/Liaison Duties (category 3) – This category code should only be
              used for work done by court-appointed Co-Lead Counsel, members of the PSC,
              Liaison Counsel and their assigned attorneys and staff, in their capacity as court-
              appointed Counsel. This category should be used primarily for court-appointed
              Counsel’s more general or administrative responsibilities that do not fit into other,
              more specific categories. These include, but are not limited to, reviewing,
              analyzing, and summarizing filings and orders, or coordinating and designating
              non-court-appointed attorneys to conduct common-benefit tasks such as document
              reviews, depositions, or work with experts. This category should not be used by
              any timekeeper who is not a court-appointed Counsel or one of their assigned
              attorneys or staff.
       2.     Administrative (category 4) – This category should be used for internal filing
              and organizational tasks, such as reviewing and downloading documents from the
              ECF case docket(s), creating charts, reviewing filings generally, updating
              calendars, review/audit of common benefit time and expenses, and copying and
              distributing documents, etc., whether done by an attorney or staff. Please
              remember that the review of filings and orders to stay informed about the litigation
              is every attorney’s obligation, and time spent on such tasks is not compensable as
              Common Benefit Work for most timekeepers.
       3.     Discovery (category 8) – Almost all common benefit discovery-related tasks
              should be coded with this category. The exceptions are: document review/analysis
              (which should be coded category 9), discovery-related motions or briefs (which
              should be coded category 12), discovery-related court appearances (which should
              be category 6), and preparation for and taking/defending depositions (which
              should be category 11).
       4.     Document Review/Analysis (category 9) – For the purposes of this category, the
              word “document” specifically means documents or other information produced by
              a party or third-party in discovery. In other words, this category is not to be used
              for every instance of reading a document—it is more specific than that. Only
              discovery document analysis specifically authorized by Co-Lead Counsel and
              assigned to an attorney will be considered Common Benefit Work. Time entry
              descriptions for document analysis tasks should include specific details such as
              custodians, search query, number of document folders reviewed, or other similar
              details.
       5.     Pleadings/Briefs/Pre-Trial Motions/Legal Memoranda (category 12) – All
              research and drafting time spent for a specific pleading, brief, motion, or similar
              legal writing should be coded in this category.



                                                8
     3:20-cv-02930-JMC         Date Filed 03/05/21       Entry Number 36         Page 9 of 17




       6.      Trial (category 16) – This category is reserved solely for tasks performed in
               preparation for and during a trial.
       7.      Miscellaneous (category 18) – This is a general category that should not be used
               if a more specific category can be used instead. Any activities that are done in
               connection with or as part of a larger task like a brief, or a court appearance, or a
               meeting, should be categorized according to that larger task. This category should
               be used relatively infrequently; however, if it is used, it is critical that the
               description of the task be sufficiently detailed to demonstrate the work was
               common benefit.

               2.     Hourly Rates

       Participating Counsel shall record their then-present hourly rates for all attorneys and staff.

Although counsel may seek an award of fees based on their hourly rate at the time a settlement or

judgment is reached to account for the delay in payment, their billing records shall be prepared

and recorded at the then-present rates in monthly time reports submitted to Co-Lead Counsel.

Participating Counsel shall not bill a rate other than their standard rates at the time the work is

performed. Use of these rates does not guarantee their payment.2 Work performed by document

analysts shall be compensated at rates no more than $350/hour.

               3.     Document Analysis

       Co-Lead Counsel will put out for bid any vendor services and strive to get the best services

for the best price without sacrificing quality. A document analysis system will be used to avoid

unnecessary travel expenses and procedures will be put in place to monitor how much time is

spent analyzing documents and to monitor the efficiency and quality of analysis by other firms.

       Participating Counsel may use junior associates, contract, and staff attorneys for initial

document analysis and coding; mid-level associates, contract and staff attorneys for higher level

analysis and coding; and senior attorneys (including partners, as necessary) for top-tier analysis


2
 The use of a current hourly rate for all hours billed is a permissible way to account for delay in
payment. See, e.g., In re Coordinated Pretrial Proceedings in Petroleum Prods. Antitrust Litig.,
109 F.3d 602, 609 (9th Cir. 1997); In re Washington Public Power Supply Systems Sec. Litig., 19
F.3d 1291, 1305 (9th Cir. 1994).
                                                 9
     3:20-cv-02930-JMC          Date Filed 03/05/21      Entry Number 36         Page 10 of 17




and quality control. Lawyers who perform initial document analysis and coding will be billed at

an hourly rate consistent with the market rate for junior associates.

        E.       Common Benefit Expenses Protocol

                 1.      Shared Costs

       “Shared Costs” are costs that will be paid out of the Litigation Fund administered by

Plaintiffs’ Co-Lead Counsel. Participating Counsel shall contribute to the Fund at times and in

amounts sufficient to cover Plaintiffs’ expenses for the administration of this MDL. The timing

and amount of each assessment will be determined by Plaintiffs’ Co-Lead Counsel, and each

assessment will be paid within fourteen (14) days. Failure to pay assessments will be grounds for

removal from the appointments made by the court. Liaison Counsel shall act as the treasurer for

any common benefit assessments and expenses. Liaison Counsel shall also maintain records of

receipts and disbursements advanced by Co-Lead Counsel and members of the PSC and received

by Co-Lead Counsel and the PSC, and report in writing to Co-Lead Counsel and the PSC

concerning disbursements and receipts.

       Shared Costs are costs incurred for the common benefit of Plaintiffs in this MDL as a

whole. Individual client-related costs, save certain costs relating to future cases selected as

bellwether cases that will be for the common benefit (e.g., related to liability and causation), shall

not be considered Shared Costs, unless exceptional circumstances exist and are approved by later

order of this court. All Shared Costs must be approved by Co-Lead Counsel prior to payment.

       All costs that meet these requirements and fall under the following categories may be

considered Shared Costs and qualify for submission and payment directly from the Fund:

             •        Court, filing, and service costs related to common issues;
             •        Court reporter and videographer costs for depositions;
             •        Document (both electronic and hard copy) depository creation, operation,
                      staffing, equipment, and administration;

                                                  10
     3:20-cv-02930-JMC           Date Filed 03/05/21      Entry Number 36          Page 11 of 17




             •        Co-Lead Counsel, PSC, Liaison Counsel or out-of-house or extraordinary
                      administration matters (e.g., expenses for equipment, technology, courier
                      services, long distance, electronic service, photocopy and printing,
                      secretarial/temporary staff, meetings and conference calls, etc.);
             •        Legal, tax, and accountant fees relating to the Fund;
             •        Expert witness and consultant fees and expenses for experts whose expertise,
                      skill, opinions and/or testimony would be generic and for the common benefit
                      of a substantial number of cases;
             •        Printing, copying, coding, and scanning related to the above (only out-of-house
                      or extraordinary firm costs);
             •        Research by outside third-party vendors/consultants/attorneys, approved by
                      Co-Lead Counsel;
             •        Translation costs related to the above, approved by Co-Lead Counsel;
             •        Bank or financial institution charges relating to the Fund;
             •        Investigative services, approved by Co-Lead Counsel; and
             •        Any assessment paid by Co-Lead Counsel or by a non-Lead Counsel firm
                      from whom an assessment was requested by Co-Lead Counsel.

       Co-Lead Counsel shall prepare and be responsible for distributing reimbursement

procedures and the forms associated therewith. Requests for payments from the Fund for common

benefit expenses shall include sufficient information to permit Co-Lead Counsel and a Certified

Public Accountant to account properly for costs and to provide adequate detail to the court if

necessary.

                 2.      Held Costs

       “Held Costs” are those that will be carried by each attorney in this MDL and reimbursed

as and when Co-Lead Counsel determines to do so. Held Costs are those that do not fall into the

above Shared Costs categories but are incurred for the common benefit of all Plaintiffs in this

MDL. No client-specific costs can be considered Held Costs, other than certain common benefit

costs relating to class representatives and future bellwether cases at the discretion of Co-Lead

Counsel. Held Costs shall be recorded in accordance with the guidelines set forth herein and shall

be subject to the travel and administrative limitations set forth in this Order.




                                                   11
    3:20-cv-02930-JMC         Date Filed 03/05/21      Entry Number 36        Page 12 of 17




       F.      Protocols for Submission of Time and Expenses

               1.     Format

       For Co-Lead Counsel to maintain all time submissions in a fully sortable and searchable

format, all of the time and expense submissions must be provided by Participating Counsel in the

following format:

            A. Counsel must use the Excel forms provided as Exhibits to this Order. This means

               that each monthly submission will consist of one Excel file, within which there

               will be three “sheets” (marked by tabs at the bottom): “Expense Report,”

               “Monthly Time Report,” and “Monthly Time Report Totals.”

            B. In the “Monthly Time Report,” the person who performed each task should be

               identified in the column called “Last Name, First Name” by their complete last

               name, a comma, and their complete first name (e.g., Smith, John). Please do not

               use abbreviations or initials in this column.

            C. In all reports, the date must be provided in month/day/year format (e.g.,

               10/23/2014).

            D. All    time    and   expense     submissions    should    be   sent    to

               BlackbaudCommonBenefit@motleyrice.com.

               2.     Deadlines

       Time and expense submissions shall be made to Co-Lead Counsel on a monthly basis, by

deadlines and in accordance with the guidelines set forth herein. The first submission is due on

March 21, 2021 and should include common benefit time and expense from the date of

appointment of counsel – February 16, 2021 – to February 28, 2021. For work done prior to




                                                12
    3:20-cv-02930-JMC         Date Filed 03/05/21         Entry Number 36     Page 13 of 17




February 16, 2021, Co-Lead Counsel will review common benefit submissions pursuant to the

guidelines herein to determine what, if any, to submit.

       After this first submission, each monthly submission should be made on the 10th of the

month and include all common benefit time and expenses incurred from the first to the last day of

the preceding month (e.g., the submission due May 10, 2021, should contain all common benefit

time and expenses incurred from April 1, 2021 through April 30, 2021).

       Counsel shall endeavor to submit all common benefit expenses incurred in a certain month

in the submission made on the 10th of the next month; however, the realities of third-party billing

and credit card statement schedules may make such quick expense submission difficult in some

circumstances. Thus, submissions of “supplemental” common benefit expense reports will be

permitted for those expenses incurred during the previous six (6) months that—because of

circumstances outside the submitting counsel’s control—could not have been submitted by the

deadline. Any common benefit expenses submitted more than six (6) months late under this

protocol may not be considered or included in any compilation of common benefit expense

calculation and may be disallowed, except for good cause shown and with approval of Co-Lead

Counsel.

       The court maintains jurisdiction over this Order and will modify it as necessary going

forward.

       IT IS SO ORDERED.




                                                     United States District Judge

March 5, 2021
Columbia, South Carolina



                                                13
3:20-cv-02930-JMC   Date Filed 03/05/21   Entry Number 36   Page 14 of 17




                        Exhibit A
                                               3:20-cv-02930-JMC                    Date Filed 03/05/21                  Entry Number 36                    Page 15 of 17
                                                                                          BLACKBAUD CUSTOMER DATA BREACH LITIGATION
                                                                                                    MONTHLY TIME REPORT


Date Submitted:           1/1/2021
Certified By:             Name                                                                                                                                                 Total Monthly Time Spent Total Monthly Fees
Firm Name:                Firm Name                                                                                                                                                                    1.0          $100.00
Reporting Period:         1/1/20 to 12/31/20
Categories Codes:
                          1. Lead Counsel Calls/Meetings    2. PSC Calls/Meetings      3. Lead Counsel/PSC Duties   4. Administrative   5. MDL Status Conf.    6. Court Appearance   7. Research
                          8. Discovery   9. Doc. Review     10. Litigation Strategy & Analysis    11. Dep. Prep/Take/Defend      12. Pleadings/Briefs/Pre-trial Motions/Legal
                          13. Experts/Consultants     14. Settlement      15. Trial Prep/Bellwether    16. Trial   17. Appeal    18. Miscellaneous (describe)
                            Date of Service       Category                                                                        Name of Co-Lead Counsel Who                        Time spent (by
  Last Name, First Name                                                      Detailed Description of Work Performed                                           Billing Rate                                   Fees Total
                            (00/00/0000)            Code                                                                                Approved Work                                0.1 increments)
Last, First                   01/01/2021              1      Example Entry                                                                   Name                  100                     1.00                     $100.00
        3:20-cv-02930-JMC         Date Filed 03/05/21        Entry Number 36     Page 16 of 17
                            BLACKBAUD CUSTOMER DATA BREACH LITIGATION
                                     MONTHLY TIME SUMMARY


Date Submitted: 1/1/2021
Certified By:     Name
Firm Name:        Firm Name
Reporting Period: 1/1/20 to 12/31/20
                                                             Total Time per Total Fees per
Category Code     Category Name
                                                               Category       Category
        1         Lead Counsel Calls/Meetings                            1.0        $100.00
        2         PSC Calls/Meetings                                     0.0          $0.00
        3         Lead Counsel/PSC Duties                                0.0          $0.00
        4         Administrative                                         0.0          $0.00
        5         MDL Status Conf.                                       0.0          $0.00
        6         Court Appearance                                       0.0          $0.00
        7         Research                                               0.0          $0.00
        8         Discovery                                              0.0          $0.00
        9         Doc. Review                                            0.0          $0.00
       10         Litigation Strategy & Analysis                         0.0          $0.00
       11         Dep. Prep/Take/Defend                                  0.0          $0.00
       12         Pleadings/Briefs/Pre-trial Motions/Legal               0.0          $0.00
       13         Experts/Consultants                                    0.0          $0.00
       14         Settlement                                             0.0          $0.00
       15         Trial Prep/Bellwether                                  0.0          $0.00
       16         Trial                                                  0.0          $0.00
       17         Appeal                                                 0.0          $0.00
       18         Miscellaneous                                          0.0          $0.00
                  Total:                                                1.0 $      100.00
                                  3:20-cv-02930-JMC             Date Filed 03/05/21           Entry Number 36             Page 17 of 17
                                                                BLACKBAUD CUSTOMER DATA BREACH LITIGATION
                                                                        MONTHLY EXPENSE REPORT



Date Submitted:           1/1/2021
Certified By:             Name                                                                                        Monthly Expense Total
Firm Name:                Firm Name                                                                                                 $100.00
Reporting Period:         1/1/20 to 12/31/20

Category Codes: 1. Assessment Fees 2. Federal Express / Local Courier, etc. 3. Postage Charges 4. Facsimile Charges 5. Long Distance 6. In-House Photocopying
7. Outside Photocopying   8. Hotels 9. Meals 10. Mileage 11. Air Travel 12. Deposition Costs 13. Lexis/Westlaw/PACER 14. Witness and Expert Expenses
15. Court Fees 16. Investigation Fees / Service Fees 17. Hearing and Trial Transcripts 18. Ground Transportation (i.e. rental car, taxi) 19. Miscellaneous (Describe)

       *************************ALL ORIGINAL RECEIPTS MUST BE MAINTAINED AND PROVIDED TO LEAD COUNSEL UPON REQUEST*************************
                                                     Category                                                             Explanation for any late
  Last Name, First Name     Date (00/00/0000)                              Detailed Description           Amount
                                                   Code (1-19)                                                                  expenses
Last, First                       1/1/2021               1     Example Entry                              $100.00
